Citation Nr: 0124088	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active duty that includes the period from 
November 1990 to June 1991, with prior service in the Army 
Reserve.

This appeal arose from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a neck injury.  


FINDINGS OF FACT

1.  In August 1994, the RO denied a claim for a neck injury.  

2.  The evidence received since the RO's August 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision became final.  38 U.S.C.A. 
§ 7105(c).  

2.  New and material evidence has been received since the 
RO's August 1994 decision denying the veteran's claim for 
service connection for a neck injury; the claim for service 
connection for a neck injury is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the claims file was apparently 
lost by the RO, and that the claims file has been 
reconstructed.  A review of the reconstructed claims file 
indicates the following: in January 1994 the RO denied a 
claim for service connection for a neck injury.  In August 
1994, after additional evidence had been submitted, the RO 
again denied the claim.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In April 1996, the veteran filed to reopen his claim.  In 
July 1996, the RO denied the claim.  The veteran has 
appealed.  

Despite the RO's denial of this claim as a straightforward 
claim for service connection, the Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, No. 01-7007 
(Fed. Cir. Sept. 19. 2001). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's August 
1994 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998 ).

The evidence of record at the time of the RO's August 1994 
decision included service medical records which showed that 
in May 1990, the veteran sought treatment for neck pain, and 
intermittent numbness of the left upper extremity, of 
approximately one months' duration (since April 1990).  
Witness statements indicated that the veteran complained of a 
burning sensation in his neck after doing sit-ups.  The 
diagnosis was neck strain.  Service department records showed 
that the veteran's neck strain was incurred in the line of 
duty.  The post-service medical evidence of record included 
VA outpatient treatment reports, dated between 1993 and 1994, 
which showed periodic treatment for neck pain and 
neurological symptoms, and diagnoses that included chronic 
neck pain.  A December 1993 VA magnetic resonance imaging 
(MRI) report contained an impression of a large bulge at C4-5 
with complete effacement of the anterior CSF (cerebral spinal 
fluid) space, a suggestion of an underlying deformity of the 
cord and a bulge at C6-7.  Based on this evidence, the RO 
determined that the evidence was insufficient to warrant a 
grant of service connection for a neck injury.  The RO 
essentially noted that the first evidence of treatment for 
cervical spine symptoms was several years after the April 
1990 incident.  At the time of the RO's decision, there was 
no medical evidence of a nexus between any neck disorder and 
the veteran's service, to include his April 1990 neck strain.  

The evidence submitted since the RO's August 1994 decision 
includes VA outpatient treatment and examination reports, 
dated between 1995 and 2001, and non-VA treatment reports, 
dated between 1992 and 1999.  Of particular note, a VA 
outpatient treatment report, dated in May 1996, shows that 
the veteran sought treatment for "neck pain progressive 
since injury 1990 during a physical fitness test for National 
Guard."  The report contains a notation of "original injury 
1990 may have been cause of progressive neck problems."   
Also of note, reports from W. J. Bibb, M.D, dated between 
1992 and 1994, show that the veteran sought treatment in July 
1992 for neck pain which the veteran thought might be related 
to physical exercises with the military reserve.  There was 
no diagnosis.  A report from Sean Fitzgerald, M.D., dated in 
March 1999, shows that the veteran had been receiving 
treatment for neck pain.  Dr. Fitzgerald indicated that he 
could not offer an opinion on causation, and that, "I have 
not yet had a patient who we have obviously been able to 
trace the physical training or sit-ups with hands behind 
neck, to cervical problems.  Although certainly it is 
possible."  

These medical records were not of record at the time of the 
RO's August 1994 decision, are not cumulative, and are 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that material evidence has been received to 
reopen the claim for service connection for a neck injury.  
Specifically, Dr. Bibb's report shows that the veteran sought 
treatment for neck symptoms in July 1992.  This is somewhat 
earlier than shown at the time of the RO's August 1994 
decision.  In addition, the May 1996 VA outpatient treatment 
report, and Dr. Fitzgerald's March 1999 report, suggest a 
possible relationship between the veteran's April 1990 injury 
and his current symptoms.  This evidence therefore pertains 
to the evidentiary defect which was the basis for the RO's 
August 1994 decision.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a neck injury is 
reopened.  


REMAND

A VA outpatient treatment report, dated in July1996, shows 
that the veteran reported that he had been hurt at work on 
July 8th, and that he was on Workers' Compensation.  The 
assessments were back injury "evaluated elsewhere," and 
tobacco abuse.  Unfortunately, the pertinent records from 
this benefits claim have not been associated with the claims 
folder.  On remand, the RO should attempt to obtain the 
records from the veteran's Workers' Compensation claim.  Such 
development is necessary before the Board can proceed with 
its appellate review in this case.  See e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (prior to issuance 
of a final decision, the Board must seek to obtain records 
which it has notice before proceeding with the appeal).  

Finally, in view of the May 1996 VA outpatient treatment 
report, and Dr. Fitzgerald's March 1999 report, to the effect 
that the current neck symptoms may be related to the 
veteran's April 1990 injury, the veteran should be scheduled 
for a VA orthopedic examination.  Therefore, under the 
circumstances of this case, additional assistance is required 
and this case is REMANDED to the RO for the following action: 

1.  The RO should request that the 
veteran identify all VA and non-VA 
physicians who have treated him for his 
neck symptoms since March 2001 (i.e., the 
most recent evidence of record).  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such treatment records.  Copies of 
all records obtained should be associated 
with the claims folder.

2.  The RO should obtain contact the 
appropriate Workmen's' Compensation 
Bureau and obtain copies of the decision 
which granted the veteran workmen's 
compensation benefits.  This request 
should include, but is not limited to, 
supporting medical documentation.  Those 
records should be associated with the 
claims folder.

3.  After having obtained the additional 
requested information, the veteran should 
then be scheduled for a VA examination to 
determine the nature of his cervical 
spine disorder.  The examiner is 
requested to review the entire claims 
folder, including the service medical 
records (to specifically include the 
records of his treatment in May 1990, and 
any examinations or reports obtained from 
the veteran's Workers' Compensation 
files), and any other medical records 
received in response to paragraph numbers 
1 and 2.  Thereafter, the examiner should 
provide an opinion as to whether it is at 
least as likely than not that the 
veteran's cervical spine disorder was 
caused by the April 1990 cervical spine 
injury incurred during inactive duty for 
training.  Detailed reasons and bases for 
all opinions reached should be legibly 
recorded.  

4.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for a 
neck injury.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



